UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the first quarterly period ended March 31, 2012. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 0-27824 SPAR Group, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0684451 State of Incorporation IRS Employer Identification No. 560 White Plains Road, Suite 210, Tarrytown, New York 10591 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (914) 332-4100 Indicate by check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act). Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer o Smaller Reporting Company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No On March 31, 2012, there were 20,130,918 shares of Common Stock outstanding. SPAR Group, Inc. Index PART I:FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 2 Consolidated Statements of Income and Comprehensive Income for the three months ended March 31, 2012 and 2011 3 Consolidated Statement of Equity for the three months ended March 31, 2012 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 6 Item 2 Management's Discussion and Analysis of Financial Condition, Results of Operations, Liquidity and Capital Resources 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 31 Item 4 Controls and Procedures 31 PART II:OTHER INFORMATION Item 1 Legal Proceedings 33 Item 1A Risk Factors 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults upon Senior Securities 33 Item 4 Submission of Matters to a Vote of Security Holders 33 Item 5 Other Information 33 Item 6 Exhibits 34 SIGNATURES 35 1 PART I:FINANCIAL INFORMATION Item 1. Financial Statements SPAR Group, Inc. and Subsidiaries Consolidated Balance Sheets (In thousands, except share and per share data) March 31, December 31, (unaudited) (note) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangibles Other assets Total assets $ $ Liabilities and equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued expenses due to affiliates Customer deposits Lines of credit Total current liabilities Long-term debt and other liabilities Total liabilities Equity: SPAR Group, Inc. equity Preferred stock, $.01 par value: Authorized and available shares– 2,245,598 Issued and outstanding shares – none – March 31, 2012 and none – December 31, 2011 – – Common stock, $.01 par value: Authorized shares – 47,000,000 Issued and outstanding shares – 20,130,918 – March 31, 2012 and 20,103,043 – December 31, 2011 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total SPAR Group, Inc. equity Non-controlling interest Total liabilities and equity $ $ Note: The Balance Sheet at December 31, 2011, is excerpted from the consolidated audited financial statements as of that date but does not include certain information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. See accompanying notes. 2 SPAR Group, Inc. and Subsidiaries Consolidated Statements of Income and Comprehensive Income (unaudited) (In thousands, except per share data) Three Months Ended March 31, Net revenues $ $ Cost of revenues Gross profit Selling, general and administrative expenses Depreciation and amortization Operating income Interest expense 51 81 Other (income) expense ) 9 Income before provision for income taxes Provision for income taxes 42 24 Net income Net income attributable to the non-controlling interest ) ) Net income attributable to SPAR Group, Inc. $ $ Basic/diluted net income per common share: Net income - basic $ $ Net income - diluted $ $ Weighted average common shares – basic Weighted average common shares – diluted Net income Other comprehensive income: Foreign currency translation adjustments ) 23 Comprehensive income $ See accompanying notes. 3 SPAR Group, Inc. and Subsidiaries Consolidated Statement of Equity (unaudited) (In thousands) Common Stock Paid-In Accumulated Accumulated Other Comprehensive Non- Controlling Total Shares Amount Capital Deficit (Loss) Gain Interest Equity Balance at December 31, 2011 $ $ $ )
